36 F.3d 1100
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Everett B. ROBINSON, Appellant,v.James BANKS, Major, Wrightsville Unit, Arkansas Departmentof Correction;  L. Jones, Sgt., Wrightsville Unit, ArkansasDepartment of Correction;  R. L. Moten, Lt., WrightsvilleUnit, Arkansas Department of Correction;  M. M. Tart, Sgt.,Wrightsville Unit, Arkansas Department of Correction, Appellees.
No. 94-1541.
United States Court of Appeals,Eighth Circuit.
Submitted:  September 15, 1994.Filed:  September 28, 1994.

Before WOLLMAN, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Everett B. Robinson, an Arkansas inmate, appeals the district court's1 grant of summary judgment to defendants in his 42 U.S.C. Sec. 1983 action claiming that officers at the Wrightsville Unit interfered with his access to the courts.  Having carefully reviewed the record and the parties' briefs, we conclude the district court correctly found that Robinson did not allege facts sufficient to survive defendants' motion for summary judgment.  We thus affirm the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)